ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/28/21 wherein claims 4 and 8 were amended and claim 9 were canceled.
	Note(s):  Claims 1-8 and 10-12 are pending.

ELECTION BY ORIGINAL PRESENTATION
Once again, newly amended independent claim 4 is directed to an invention that is independent or distinct from the invention originally claimed and submitted for examination on 4/13/20 and 11/24/20 for the following reasons.  Previously presented and examined independent claim 4 (see excerpt below filed 4/13/20) was directed to a kit comprising radiolabeled DOTA-EB-cRGDfK.   Also, independent claim 4 filed 11/24/20 (see excerpt below) was amended to require a solution bottle, a cryostat bottle in connection to the solution bottle, a filtering device in connection to the cryostat bottle, an adsorption device having a two layer adsorption column in connection to a radionuclide vial at one end and in connection to the cryostat bottle at the other end wherein said two layer adsoption column includes an upper layer of an enhances anion exchange resin having the composition of Dowex 1X8-200, 100 mesh, 8% crosslinking agent from 0.5 g to 2 g, and a lower layer having titanium dioxide particles with size 75-300 µm (microns) and a composition of rutile filled in a Bio-Rad column (731-1550).  Currently the claims have been amended to not require radiolabeled DOTA-EB-cRGDfK, remove the connections of components in a particular order in the kit, delete the crosslinking amount of 0.5 g to 2 g, and remove the rutile filled Bio-Rad column, 731-1550.  Thus, the invention currently present is not consistent with that which was presented earlier.  Hence, Applicant has broadened independent claim 4 beyond the scope of what was presented previously for examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, independent claim 4 will only be examined to the extent that it read on radiolabeled DOTA-EB-cRGDfK which is a key component of the claims submitted for examination on 4/13/20.  In addition, the claims will be examined as the connection of components in the orientation as set forth in the claims filed 11/24/20.  Still, claim 8 will be examined as if DOTA-EB-cRGDfK is 6 µg to 20 µg; dimethyl sulfoxide is 6 µL to 20 µL; and sodium acetate is 80 mg to 100 mg.  The search of claims 4-8 absent radiolabeled DOTA-EB-cRGDfK, the desired orientation, and the designated amounts of DOTA-EB-cRGDfK is 6 µg to 20 µg; dimethyl sulfoxide is 6 µL to 20 µL; and sodium acetate is 80 mg to 100 mg is WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 4, filed 4/13/20

    PNG
    media_image1.png
    132
    586
    media_image1.png
    Greyscale


Claim 4, filed 11/24/20

    PNG
    media_image2.png
    242
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    570
    media_image3.png
    Greyscale

Claim 8, filed 11/24/20

    PNG
    media_image4.png
    176
    556
    media_image4.png
    Greyscale

APPLICANT’S ASSERTIONS
	In summary, it is asserted that the amended claims are commensurate in scope with the elected invention.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed non-persuasive.  Applicant is respectfully requested to review the originally filed claims and those filed 11/24/20 and compare those claims with the pending claims.  As detailed above, the claims presented earlier for examination are not consistent with what is currently before the Examiner.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/28/21 to the rejection of claims 4-8 made by the Examiner under 35 USC 103 and 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Essential Subject Missing
Note(s):  The rejection was slightly modified to be consistent with the amended claims.  In particular, DOTA-EB-cRGDfK was removed from claim 8.  Thus, the rejection is now applicable to claim 8 as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is radiolabeled DOTA-EB-cRGDfK and the designated connections and amount as set forth and explained in detailed under ‘Election by Original Presentation’.  Thus, the claims have been broadened to exclude essential subject matter
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection is moot because claim 4 was amended/clarify.
EXAMINER’S RESPONSE
	Applicant’s argument was considered and deemed non-persuasive for reasons of record.  In particular, the items deemed essential to the claims as presented earlier are still not present in the amended claims.  Applicant is respectfully reminded that that indicating that a peptide will be radiolabeled is not the same as ‘a radiolabeled peptide’.  In one instance, the peptide is non-radiolabeled and in the other, the peptide is actually radiolabeled.  In addition, Applicant’s attention is respectfully drawn to the fact that components that were previously present in the claim were removed and as a result, the claims of the instant invention are not of the same scope as those which were previously presented.

112 Second Paragraph Rejections
	Note(s):  All outstanding 112 second paragraph rejections are WITHDRAWN, except the following, because Applicant amended the claims to overcome the rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-8:  Independent claim 4 is ambiguous because it is unclear what specific crosslinking agent Applicant is referring to that is compatible with a composition of Dowex 1X 8 -200, 100-200 mesh composition and a lower layer of titanium dioxide particle with a size of 75-300 microns.  Furthermore, since claims 5-8 depend upon independent claim 4 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the indefiniteness rejection is moot because claim 4 was amended to clarify/remove the claim language that was unclear and/or ambiguous.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, it is unclear what crossing linking agent Applicant is referring to that are compatible with the instant invention and have 8% crosslinking.  Review of the disclosure indicates that Applicant may not be referring to a separate crossing linking agent, but a property that is associated with the Dowex 1X8-220, 100-200 mesh.  As illustrated by the attached information from Bio-Rad (see the excerpt below, under the 103 rejection as well), the Dowex 1X-8 anion Exchange resin, 100-200 mesh has 8% cross linkage.  Thus, the ‘crosslinking agent’ appearing in claim 4, lines 8-9, does not appear to be consistent with what is set forth in the disclosure.  Hence, Applicant is once again respectfully requested to clarify the record as to the ‘crosslinking agent’ being referenced in the claim.  

103 Rejection
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (J. Nucl. Med., 2017, Vol. 58, No. 5, pages 590-597) in view of Vats et al (Journal of Pharmaceutical and Biomedical Analysis, online September 2018, Vol. 163, pages 39-44) in further view of Liu et al (Nat. Protoc., 2009, Vol. 4, No. 9, pages 1-15) and McDonald et al (‘A Sample Preparation Primer and Guide to Solid Phase Extraction Methods Development’, 2001, pages 1-83); Neirinckx et al (J. Nucl. Med., 1979, Vol. 20, pages 1075-1079); Stoliker et al (Geochemical Transactions, 2013, Vol. 14, No. 1, 9 pages); and Bonsack (Ind. Eng. Chem. Prod. Res. Develop., 1970, Vol. 9, No. 2, pages 254-259).
	Chen et al disclose molecules containing Evans Blue which have superior pharmacokinetics and are useful theranostic agents.  It is set forth that Evans blue dye provides a prolonged half-life in the blood.  Evans blue is conjugated to a DOTA chelator (herein referred to as DMEB).  DMEB is then conjugated to cRGDfK.  The DOTA-conjugated-cRGDfK was then radiolabeled (see entire document, especially, abstract; pages 590-591, bridging paragraph; page 591, Figure 1).  Also, Chen et al disclose that the synthesis of DMEB conjugated to RGD containing peptide involves adding dimethyl sulfoxide (DMSO) to the peptide solution and high performance liquid chromatography (HPLC) wherein columns are utilized.  The HPLC technique was performed using a column with 2 gradient systems.  System 1 was an 80% solvent of NH4OAc and 20% solvent of CH3CN.  The compounds were purified on a Biotage purification system or a Higgins column with a gradient system comprising 0.1% trifluoracetic acid (a cross linker) and water and 0.1% trifluoracetic acid (a cross linker) and CH3CN (page 591, left column, first through third paragraphs).  The thiolated cRGDfK peptide was purified on a Higgins column (adsorption device with a filter) (page 591, ‘Chemistry’).  Eventually, the DOTA-EB-cRGDfK (wherein EB is Evans Blue) is radiolabeled (page 593, left and right columns, bridging paragraph).  Furthermore, Chen et al disclose that they designed a tracer that incorporated and albumin binding motif based on Evans Blue, a chelator for easy labeling with radioactive metal isotopes for imaging or radiotherapy, and a biomolecule binding motif to provide selectivity for a desired target (page 595, right column, third complete paragraph).
	While Chen et al discloses the synthesis of DOTA-EB-cRGDfK which is optionally, radiolabeled, the document fails to specifically put the components in kit form.
	Vats et al disclose single vial cold (non-labeled) kits that are used in the preparation of 68Ge/68Ga generators.  The cold kit vials have varied pH values (pH = 2, 3, 4, or 5) and are prepared using sodium acetate (see entire document, especially, abstract).  In addition, Vats et al disclose that commercial 68Ge/68Ga generators are composed of different column matrix material and are eluted in various HCl (hydrochloric acid) concentrations.  Also, a titanium oxide based generator system in combination with HCl may be utilized (pages 39-40, bridging paragraph; page 40, left column first complete paragraph).  
	Vats et al disclose the peptide system wherein the TiO2 based generator, 68GaCl3, and HCl are used and optimized such that radiolabeling with 68Ga occurred at pH3 (page 40, Sections 2.2, 2.3, and 2.4).  In the kit preparation section the biomolecule, sodium acetate, 68GaCl3, are utilized to obtain radiolabeled solutions of pH 2, 3, 4, and 5 on addition of 68GaCl3 (pages 40- 41, ‘Kit preparation’).  Table 1, page 41, is directed to optimized volumes of sodium acetate that are used in kit preparations of different pH values.  Figure 3, page 43, sets forth the flowchart for preparing cold kits and their radiolabeled counterparts having a final pH of 3.  Vats et al disclose that hospitals manage a large volume of patients and as a result, there is a need for independent, rapid, simple, and reproducible radiolabeling protocols.  The availability of radioisotopes and ready to use cold kits are essential to quick radiopharmaceutical manufacturing (page 43, ‘Discussion and conclusion’).  Furthermore, Vats et al disclose that kits formulated with 68GaCl3, HCl, and sodium acetate is suitable for clinical application.  The cold kits may optionally be purified with Sep Pak C18 purification.  The 68Ga radiotracer from the kits has a final pH of 3 which is too acidic.  As a result, the radiotracer needs to be formulated in phosphate buffer saline and passed through a 0.22 µm membrane filter before human administration (pages 43-44, bridging paragraph).
	Liu et al disclose bioconjugates used in biomedical applications (see entire document, especially, abstract).  The protocol of Liu et al discloses bioconjugation strategies that apply to a wide range of biomolecules including biomolecules containing RGD peptides (page 3, first and third complete paragraphs).  Some of the materials utilized in the bioconjugation process include the RGD containing peptide cRGDyK, thiolated RGD peptide, DOTA, DMSO, and sodium acetate (pages 5 and 7).  In the radiolabeling protocol, the each of the components, the RGD containing peptide cRGDyK, thiolated RGD peptide, DOTA, DMSO, and sodium acetate are utilized (pages 10-11).
	McDonald et al is directed to sample preparation and solid phase extraction methods (see entire document).  In particular, page 30 discloses Sep Pak technology and how the cartridges are made to accommodate 20 µm frits. The tips have reduce internal volume for minimal sample holdup.  The fittings of the Sep-Pak cartridges can be stacked and the different types of cartridges may be used for sequential adsorption strategies (see also page 31).  In addition, McDonald et al disclose that the Sep Pak cartridges were introduced in January 1978 and are the most widely referenced (see page 32).  
Neirinckx et al disclose that it is known in the art that a Dowex exchange resin alone is not sufficient of for Ge68-Ga68 generators.  In addition, Neirinckx et al disclose that titanium dioxide (rutile lattice) is a known adsorption material used in separating substances using column chromatography (see entire document, especially, abstract; page 1076, ‘Materials and Methods’).
Stoliker et al disclose the separation of substances using a Dowex 1X8 and titanium combination having 100-200 mesh (see entire document, especially, abstract; page 3, Figure 1 and Table 1; page 5, Table 2; pages 6-7, bridging paragraph).
Bonsack discloses the separation of substances using a Dowex-titanium combination (see entire document, especially, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chen et al using the teachings of Vats et al, Liu et al, and McDonald et al and generate a kit comprising DOTA-EB-cRGDfK, a pH of 3 for the acid solution, a filtering device, DMSO, sodium acetate, ant titanium dioxide for the following reasons.  (1) Chen et al disclose that the compound, DOTA-EB-cRGDfK, and the making of such compound is well known in the art (see Chen et al, pages 590-591, see excerpt below).  Chen et al prepares the non-labeled compound and then radiolabels it.  Specifically, the non-radiolabeled compound is synthesized on page 591, right column, ‘Synthesis of NMEB-RGD’.  The compound is radiolabeled as illustrated in Chen et al (pages 591-592, ‘Radiochemistry’).  In synthesizing the RGD containing peptide dimethyl sulfoxide (DMSO) is utilized.
Chen et al, page 591, Figure 1 (DOTA-EB-cRGDfK, also known as NMEB-RGD)

    PNG
    media_image5.png
    482
    649
    media_image5.png
    Greyscale

(2) Vats et al was made of record for its teachings on generating one step cold (non-radioactive) kits that may be labeled with 68Ga.  It is noted that one of the possible radioisotopes that may be conjugated to Applicant’s peptide is 68Ga (see pending claim 3).  The kits contains hydrochloric acid.  The cold kits of Vats et al has kits generated at various pH values that include values of 2, 3, 4, and 5 and are prepared using sodium acetate.
(3) Vats et al disclose that 68Ga generators are composed of different column matrix combinations and titanium oxide (TiO2) base substances may be utilized (pages 39-40, bridging paragraph).  While claim 9 discloses that a particular exchange resin, Dowex, is utilized, as previously stated Vats et al discloses that different column matrix combinations may be utilized in generating 68Ga radiolabeled substances.  It is disclosed that one may use a Sep-Pak C18 purification system to reach a final pH of 3 after having used a 0.22 µm membrane filter.  Furthermore, a skilled artisan would be motivated to optimize the adsorption device depending upon the radionuclide being utilized.
(4) Liu et al disclose a similar peptide, cRGDyK, to that prepared by Chen et al.  In the thiolated RGD peptide synthesis sodium acetate and DMSO are used.  Hence, it would have been obvious to a skilled artisan to have a vial containing DOTA-EB-cRGDfK, DMSO, and sodium acetate that are in a vial in a ‘cold’ kit which is radiolabeled at a designated time of use.
(5) McDonald et al was made of record to illustrate the Sep Pak C18 purification process.  The filters of the Sep Pak are a 0.20 µm membrane filters.  As a result of Vats et al disclosing that one may use various column matrices may be used and Liu et al disclosing that filtration occurred using Microcon Ultracel YM-100 while Vats et al disclose that filtration occurred using Sep Pak C18, the skilled artisan would recognize that one may utilized any column including Dowex.
(6)  Neirinckx et al disclose that it is well known in the art to utilize titanium dioxide (rutile lattice) for adsorption of a column.  (7) Stoliker et al disclose that it is well-known in the art to use a Dowex 1X8 (100-200) mesh in combination with titanium in a column.  (8) Bonsack et al, like Stoliker et al, disclose that it is known in the art to use a Dowex 1X8 (100-200 mesh) column in combination with titanium.
	Since Chen et al, Vats et al, and Liu et al are directed to RGD containing peptides, the documents may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
	Since Chen et al, Vats et al, Liu et al, and McDonalds et al all disclose that one may use a column matrix for peptide purification purposes, the references are not only considered to be within the same field of endeavor, but illustrate that one may use various different columns for purification purposes.  Thus, the reference teachings are combinable.
	Since Neirinckx et al recognized that Dowex alone is not efficient for separating on a column and because both Stoliker et al and Bonsack are directed to a Dowex –titanium column combination, it would have been obvious to a skilled artisan at the time the invention was made to use the combination for separating various substances as needed  Furthermore, since the three references (Neirinckx et al, Stoliker et al, and Bonsack) are directed to columns using one or more overlapping components, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that (1) the instant invention is capable of producing a useful radiolabeled DOTA-EB-cRGDfK peptide with prolonged duration time which facilitates the effectiveness and precision of diagnosis and treatment of tumor metastases.  (2) It is asserted that the cited prior art does not result from having an 8% crosslinking agent in the upper layer and 75-300 µm size titanium dioxide particles in the lower layer of the two layer adsorption column as it is not obvious why a skill artisan would choose a concentration of crosslinking agent and size of titanium dioxide as in the instant invention.
EXAMINER’S RESPONSE
	Applicant arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  In regards to Applicant’s assertion (1) above, the issue is what is in the claims, not what is disclosed in the specification.  While the invention may very well be capable of producing a useful radiolabeled DOTA-EB-cRGDfK peptide, independent claim 4 was previously directed to a radiolabeled DOTA-EB-cRGDfK which is no longer the case.  Independent claim 4 is directed to a product, not a method of making a product wherein the process steps determine patentability.  Thus, if one intends to radiolabel DOTA-EB-cRGDfK peptide for a particular use, that does not affect the product components identified in the claim.
	In other words, Applicant is respectfully reminded that the election by original presentation concept is applied to the instant invention.  As repeatedly stated, the invention that was presented in pending independent claim 4 is not consistent with that previously presented for examination.  Also, Applicant’s attention is respectfully directed to the fact that in the instant claim 4, the DOTA-EB-cRGDfK is not radioactive.  The phrase ‘for radioactive labeling of a peptide pharmaceutical’ which appears in lines 1-2 of the claim is the intend use of the kit components.  However, the DOTA-EB-cRGDfK is non-labeled as the radionuclide is not conjugated to DOTA-EB-cRGDfK.
	In regards to assertion (2) about the 8% crosslinking agent, the following response is given.  Specifically, it is unclear what crossing linking agent Applicant is referring to that are compatible with the instant invention and have 8% crosslinking because the disclosure (see excerpt below, specification, page 6, lines 8-13) indicates that Applicant may not be referring to a separate crossing linking agent, but a property that is associated with the Dowex 1X8-220, 100-200 mesh.  The specification discloses that the Dowex 1X8-200, 100-200 mesh has 8% crosslinking, not that a separate crosslinking agent is use and that agent crosslinks at 8%.  Furthermore, as illustrated by the attached information from Bio-Rad (see the excerpt below, Bio-Rad Laboratories, Inc., 2021, pages 1-15, especially, pages 11-15, ‘AG 1-X8 Anion Exchange Resin, analytical grade, 100-200 mesh, acetate form, 500 g #1401443), the company discloses that the Dowex 1X-8 anion Exchange resin, 100-200 mesh has 8% cross linkage.  Thus, the 8% ‘crosslinking agent’ appearing in claim 4, lines 8-9, is actually a property of the Dowex column which was rendered obvious by the combined reference teachings.  As a result, the 8% crosslinking is inherent to the anion exchange resin.  In addition, as set forth in the discussions of the references above, since Neirinckx et al recognized that Dowex alone is not efficient for separating on a column and because both Stoliker et al and Bonsack are directed to a Dowex–titanium column combination, it would have been obvious to a skilled artisan at the time the invention was made to use the combination (a Dowex 1X8, 100-200 mesh column in combination with titanium dioxide) for separating various substances as needed.  Furthermore, since the three references (Neirinckx et al, Stoliker et al, and Bonsack) are directed to columns using one or more overlapping components, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.



Specification, page 6, lines 8-13


    PNG
    media_image6.png
    175
    675
    media_image6.png
    Greyscale



Bio-Rad, excerpts from page 11 and page 13

    PNG
    media_image7.png
    367
    1081
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    391
    1086
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    140
    1075
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    73
    1078
    media_image10.png
    Greyscale


WITHDRAWN CLAIMS
Claims 1-3 and 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
COMMENTS/NOTES
Once again, the Examiner acknowledges Applicant’s election of Group II (pending claims 4-8) in the reply filed on 4/13/20.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement was deemed proper and made FINAL.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 18, 2021